Citation Nr: 1103598	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include depressive disorder, schizoaffective disorder and post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified at a Board hearing in September 2010.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.  It was also 
agreed at the hearing that the record would be held open for 60 
days for the Veteran to submit additional evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the September 2010 hearing, the Veteran indicated that 
although the claim was originally considered as a claim of 
entitlement to service connection for a psychiatric disability, 
he was also seeking service connection for PTSD.  To adequately 
reflect the claim, the issue has been amended accordingly.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).
    
Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the 
DSM-IV. 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder include:  A) exposure 
to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  DSM-IV, 
Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  The rule now provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

With regard to the claim for PTSD, the Veteran testified that he 
served with the 1st Battalion, 525th Military Intelligence Group, 
and that he was stationed in Vietnam from December 1968 to 
December 1969.  Through hearing testimony and a written stressor 
statement, the Veteran reported an incident that occurred one 
night while he was stationed in Da Nang, Vietnam in May 1969.  
Specifically, he reported that the city of Da Nang was subject to 
a massive rocket attack and that the falling rockets were 
terrifying to him.  He also testified of an incident one night in 
Quang Tri in on top of a building in which he and some other 
soldiers were engaged in gunfire.       

The Veteran's DD-214 confirms that he served in Vietnam. 

Furthermore, at the September 2010 hearing the Veteran submitted 
private medical records reflecting diagnoses of depressive 
disorder and schizoaffective disorder.  Thus, current psychiatric 
disabilities have been demonstrated.

Overall, the record contains evidence of psychiatric disability 
diagnoses which may be related to the Veteran's service.  A VA 
examination is needed to determine whether any of the currently 
diagnosed psychiatric disabilities are related to service.  Also, 
in light of the recent amendments to the regulations governing 
service connection for PTSD and the fact that a Veteran's fear of 
"hostile military or terrorist activity" is a valid PTSD 
stressor, an examination is also needed to obtain an opinion as 
to whether any of the Veteran's reported in-service stressors 
fall within this category and whether any such stressors are 
adequate to support a diagnosis of PTSD.

As the Veteran has raised the issue of entitlement to service 
connection for PTSD, the RO should ensure that the Veteran 
receives proper notice pursuant to the VCAA.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. § 3.159(b); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Finally, during the hearing held in September 2010, the Veteran 
testified that he was in receipt of disability benefits from the 
Social Security Administration.  The Court has held that where 
there is notice the Veteran is receiving SSA disability benefits 
VA has a duty to acquire a copy of the decision granting such 
benefits and the supporting medical documents. Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).  Although VA is not 
obligated to follow a determination made by SSA, these records 
may be relevant to the matters on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and its implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his service 
connection claim for PTSD, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should include an 
explanation as to the information or evidence 
needed to establish a disability rating and 
an effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.  The RO should also obtain any post 
service records which are not already in the 
claims file, to include any records from 
Bergen Pines County Hospital from 1990, 
Preferred Behavioral Health, and the New 
Jersey State PTSD program (as referenced 
during the recent hearing).  

3.  Thereafter, the RO should arrange for the 
Veteran to be scheduled for a VA examination 
in connection with his claim.  If a 
psychiatrist is not available to conduct the 
examination, an examination by a mental 
health professional qualified to conduct such 
an examination should be arranged.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination. The 
examination report must include responses to 
the each of the following items:

a. Based on a review of the claims folder and 
the examination findings, provide a diagnosis 
of any psychiatric disorder(s) that are 
present, including depressive disorder, 
schizoaffective disorder and PTSD.

b.  If a psychiatric disorder is found, state 
a medical opinion as to the likelihood (at 
least as likely as not, i.e., is there a 
50/50 chance) that it is etiologically 
related to or began during the Veteran's 
active military service, as opposed to its 
being due to some other factor or factors.

c. If the examiner determines that the 
Veteran suffers from PTSD, the examiner 
should comment as to whether that claimed 
stressor is adequate to support a diagnosis 
of PTSD; and 2) whether it is at least as 
likely as not that the current PTSD 
disability is related to the claimed 
stressors.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

4.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a psychiatric disability, to 
include depressive disorder, schizoaffective 
disorder and PTSD on the merits.  The 
readjudication must consider the 
applicability of 75 Fed. Reg. 39843 (July 13, 
2010) regarding lay evidence.  If the claim 
is denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



